Title: To James Madison from William C. C. Claiborne, 12 September 1802
From: Claiborne, William C. C.
To: Madison, James


Sir,
Mississippi Territory Town of Washington September 12. 1802
On the 8th Instant, I had the honor to receive your Communication of the 20th of July, and on the next day, I published a hand Bill, addressed “to persons Claiming Lands within the Mississippi Territory,[”] and of which the enclosed is a Copy.
In my publication, I have endeavoured to comply literally with your instructions, and I trust the Language which is used, cannot be construed “as Committing the Government on [one] hand, or damping expectations, too much on the other.”
There exist a variety of Tittles for Land in this Territory, and I fear, it will not be in my power, to detail them with accuracy, but I shall carefully collect the best information, within my reach, and will make a General Communication to you, on the subject early in November.
I find that some designing men are endeavouring to impress upon the Citizens an opinion, that the filing of their Claims will be injurious to them; I do not yet know, how far they may succeed; It is however probable, that they may excite some alarm, and prevent a General return of Claims.

Under Cover of a letter, which I addressed to you, on the 20th of January last was inclosed a Communication made to me, by Mr Harding, at that time, the Attorney General for this District, stating the situation of some Claims for Land: A Copy of Mr Harding’s Communication having been mislaid in my office, I will thank you to furnish me with one from your files. With great respect and Esteem I am Sir Your most obt. Servt
(Signed)   William C. C. Claiborne
 

   
   Letterbook copy and copy of enclosure (Ms-Ar: Claiborne Executive Journal). Enclosure (4 pp.) printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:177–80.



   
   Claiborne referred to JM’s letter of 26 July 1802.



   
   To Persons Claiming Lands within the Mississippi Territory … William C. C. Claiborne. Town of Washington, Sept. 9th, 1802 (Natchez, Miss., 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 2676).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:413.


